

116 HR 2576 IH: Federal Government Advertising Equity Accountability Act
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2576IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Ms. Norton introduced the following bill; which was referred to the Committee on the BudgetA BILLTo require a report on expenditures for contracts for advertising services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Government Advertising Equity Accountability Act. 2.Report on expenditures for contracts for advertising services (a)In generalSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph:
				
 (40)The following information with respect to each executive agency: (A)Expenditures of the executive agency for the prior fiscal year for—
 (i)all contracts for advertising services; and (ii)contracts for the advertising services of—
 (I)socially and economically disadvantaged small business concerns (as defined in section 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4)); and
 (II)women- and minority-owned businesses. (B)Estimated expenditures of the executive agency for the fiscal year for which the budget is submitted for—
 (i)all contracts for advertising services; and (ii)contracts for the advertising services of—
 (I)socially and economically disadvantaged small business concerns (as defined in section 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4)); and
 (II)women- and minority-owned businesses.. (b)Application dateThe amendment made by this Act shall apply to the report submitted under section 1105(a) of title 31, United States Code, for fiscal year 2021, and each fiscal year thereafter.
			